DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-18 of U.S. Patent No. 11,246,751.
Regarding application claims 1-17, for double patenting to exist between application claim 1 and patent claim 1, it must be determined that application claim 1 is not patentably distinct from patent claim 1. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claim 1 and, if so, whether those differences render the claims patentably distinct.
Patent claim 1 recites all the limitations of application claim 1, and further recites that the at least one grip area is configured to compress when an external force is applied thereto in a direction parallel to the nozzle.
Therefore, the difference between application claim 1 and patent claim 1 lies in the fact that the patent claim has a narrower scope. Thus, the invention of patent claim 1 is in effect a “species” of the “generic” invention of application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by patent claim 1, it is not patentably distinct from patent claim 1.
Dependent application claims 2-3 and 9-14 have identical scope to, and are therefore patentably indistinct from, patent claims 2-3 and 9-14.
Application claims 4-8 are identical to patent claims 4-8, except that the application claims are dependent on claim 2, while the patent claims are dependent on claim 3. Therefore, the difference in scope between application claim 4-8 and patent claims 4-8 are that the channel of application claims 4-8 is defined as mounting to a nose bridge or eyebrow ridge of the user while the channel of patent claims 4-8 is defined as being adjacent to the nozzle. One of ordinary skill in the art would conclude that the inventions of application claims 4-8 are obvious variations of the inventions of patent claims 4-8 because the patent teaches an embodiment in which the channel both mounts to a nose bridge or eyebrow ridge and is adjacent to the nozzle.
Application claims 15-17 are identical to patent claims 15-17, except that the application claim are dependent on application claim 4, which is further dependent on claims 2 and 1, while the patent claims are depend on patent claim 1. Because application claim 1 is patentably indistinct from patent claim 1, one of ordinary skill in the art would conclude that the inventions of application claims 15-17 are obvious variations of the inventions of patent claims 15-17.
Regarding application claim 18, patent claim 18 recites all the limitations of application claim 18, and further recites that the nozzle is disposed away from the center of a top portion of the container body and that the at least one grip area is configured to compress when an external force is applied thereto in a direction parallel to the nozzle. Therefore, patent claim 18 has a narrower scope than application claim 18, and application claim 18 is not patentably distinct from patent claim 18.
Regarding application claims 19 and 20, patent claim 1 recites all the limitations of application claims 19 and 20, and further recites a grip area. Therefore, patent claim 1 has a narrower scope than application claims 19 and 20, and application claims 19 and 20 are not patentably distinct from patent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et al. (US 2015/0313757 A1).
Regarding claim 19, Agnew discloses an eye drop dispensing device (Figs. 1-5, feat. 10; ¶0015), comprising: a compressible container body configured to store eye drops (¶0015-0016); a nozzle coupled to the container body and configured to dispense the eye drops when the container body is compressed (24; ¶0015 and 0022); at least one channel defined on a surface of the container body and configured to at least one of couple, mount, or abut to an anatomical structure, wherein the at least one channel is formed in the sidewall of the container body itself (16; ¶0015); wherein the eye drop dispensing device is a single integrated unit with no extraneous protruding structures (Figs. 1-3).
Regarding claim 20, Agnew discloses the device of claim 19, and further discloses that the anatomical structure comprises one of a nose bridge (¶0015) and an eyebrow ridge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. (US 2015/0313757 A1) in further view of Gerondale (US 2006/0081726 A1).
Regarding claim 1, Agnew discloses an eye drop dispensing device (Figs. 1-5, feat. 10; ¶0015), comprising: a compressible container body configured to store eye drops (¶0015-0016); a nozzle coupled to the container body and configured to dispense the eye drops (24; ¶0015 and 0022); at least one channel defined on a surface of the container body and configured to at least one of couple, mount, or abut to an anatomical structure, wherein the at least one channel is formed in the sidewall of the container body itself (16; ¶0015); wherein the eye drop dispensing device is a single integrated unit with no extraneous protruding structures (Figs. 1-3).
Agnew discloses that the body of the device may be squeezed to dispense eye drops (¶0015-0016 and 0022), but does not disclose a grip area as claimed.
Gerondale teaches an eye drop dispensing device comprising a drop dispensing tip (Figs. 1-2, feat. 10; ¶0021) and a squeeze bottle (12). Gerondale further teaches that the squeeze bottle comprises depressions defined on the container body that facilitate squeezing the bottle and contribute to ensuring the proper orientation of the bottle (Fig. 1, feat. 46; ¶0023). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew so that it has at least one grip area defined on the container body and configured to compress, when an external force is applied thereto, and cause at least a portion of the eye drops to dispense via the nozzle in order to facilitate squeezing the bottle and ensure the proper orientation of the device as taught by Gerondale.
Regarding claim 2, Agnew in view of Gerondale discloses the device of claim 1, and Agnew further discloses that the anatomical structure comprises one of a nose bridge (¶0015) and an eyebrow ridge.
Regarding claim 3, Agnew in view of Gerondale discloses the device of claim 1, and Agnew further discloses that the at least one channel (16) is defined on a surface of the container body adjacent to the nozzle (24).
Regarding claim 4, Agnew in view of Gerondale discloses the device of claim 2, and Agnew further discloses that the at least one channel is concave (16).
Regarding claim 5, Agnew in view of Gerondale discloses the device of claim 4, and Agnew further discloses that the at least one channel is concave with an angle greater than 180 degrees (16), an outer surface of the at least one channel being sized to accommodate a human nose bridge (¶0015) or eyebrow ridge.
Regarding claim 9, Agnew in view of Gerondale discloses the device of claim 1. Gerondale further teaches that the depressions are configured to receive one or more fingers of the user (Fig. 1, feat. 46; ¶0023). Therefore, Agnew in view of Gerondale discloses that the at least one grip area is further configured to receive one or more fingers of the user.
Regarding claim 10, Agnew in view of Gerondale discloses the device of claim 9. Gerondale further teaches that the finger grip areas comprise depressions (Fig. 1, feat. 46; ¶0023). Therefore, Agnew in view of Gerondale discloses that the at least one grip area has a surface with at least one of indentations, depressions, and grooves to create additional friction.
Regarding claim 11, Agnew in view of Gerondale discloses the device of claim 1. Agnew further discloses that the nozzle (Figs. 1-5, feat. 24) is disposed away from the center of a top portion of the container body (Figs. 1-5, feat. 14; ¶0015 and 0018 – neck 18 curves so that nozzle 24 is disposed away from the center).
Regarding claim 15, Agnew in view of Gerondale discloses the device of claim 1. Agnew further discloses that the container body is composed of plastic (¶0016).
Regarding claim 18, Agnew discloses the features of independent claim 18 common to independent claim 1. Agnew further discloses that the at least one channel (Figs. 1-5, feat. 16) is adjacent to the nozzle (24), the channel is configured to at least one of couple, mount, or abut to any of a nose bridge (¶0015) and an eyebrow ridge of a user, that the at least one channel is concave with an angle greater than 180 degrees (Figs. 1-5, feat. 16), an outer surface of the at least one channel being sized to accommodate a human nose bridge (¶0015) or eyebrow ridge.
As discussed above with respect to claim 1, Agnew discloses that the body of the device may be squeezed to dispense eye drops (¶0015-0016 and 0022), but does not disclose grip areas as claimed.
As discussed above with respect to claim 1, Gerondale teaches an eye drop dispensing device comprising a drop dispensing tip (Figs. 1-2, feat. 10; ¶0021) and a squeeze bottle (12). Gerondale further teaches that the squeeze bottle comprises multiple depressions defined on the container body that facilitate squeezing the bottle and contribute to ensuring the proper orientation of the bottle (Fig. 1, feat. 46; ¶0023). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew so that it has a first grip area defined on the top portion of the container body adjacent the nozzle and a second grip area defined on a bottom portion of the container body, each of the first and second grip areas being configured to receive one or more fingers of the user, the first and second grip areas being configured to compress, when external force is applied thereto, and cause at least a portion of the eye drops to dispense via the nozzle in order to facilitate squeezing the bottle and ensure the proper orientation of the device as taught by Gerondale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. (US 2015/0313757 A1) in further view of Gerondale (US 2006/0081726 A1) and in further view of Cress (US 2012/0150132 A1).
Regarding claim 6, Agnew in view of Gerondale discloses the device of claim 4. Agnew discloses that the channel is concave, but is silent with respect to the dimensions of the curvature of the channel.
Cress teaches an eye drop dispenser (Figs. 2-6B, feats. 10 and 30; ¶0025-0026) comprising a positioning arm (34) that is placed on the user’s nose bridge when dispensing an eye drop (Figs. 6A-6D; ¶0031). Cress teaches that the arc of the inner radius of the positioning arm is 1 cm to 1.5 cm (¶0028) which corresponds to a range of diameters of 2 cm to 3 cm (0.787 in to 1.181 in). The claimed range of 0.5 in to 1 in overlaps the prior art range of 0.787 in to 1.181 in. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that the at least one channel is concave with a curvature modeled by an imaginary circle having a diameter in the range from about 0.5 to 1 inch so that it will fit on the user’s nose bridge properly as taught by Cress. Please see MPEP §2144.05(I).
Regarding claim 16, Agnew in view of Gerondale discloses the device of claim 15. Agnew discloses a squeezable bottle made of a flexible plastic, but is silent with respect to the type of plastic.
Cress teaches an eye drop dispenser comprising flexible walls that can be squeezed to dispense eye drops (¶0025-0027 and 0031). Cress teaches that suitable materials for this include soft elastomers (¶0027). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that the plastic comprises at least one of synthetic resins, acrylic, doped acrylic, polyacrylic, or elastomers so that the container body is flexible enough to be squeezed as taught by Cress.
Claims 7-8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. (US 2015/0313757 A1) in further view of Gerondale (US 2006/0081726 A1) and in further view of Behan (US 2016/0038339 A1).
Regarding claim 7, Agnew in view of Gerondale discloses the device of claim 4. Agnew further discloses that the at least one channel is concave so as to form top and bottom concave ends in the container body (Fig. 3 – device 10 comprises concave channels at both ends). Agnew in view of Gerondale does not disclose that the dispensing device further comprises at least one internal wall structure configured to block off at least a portion of the bottom concave end.
Behan teaches a generally concave eyedropper (Figs. 1-4, feats. 2 and 102; ¶0015) comprising a fluid reservoir body (18) with positioning legs (6 and 8). The reservoir body further comprises an internal cavity (24) which extends into the legs in some embodiments (¶0021) or does not extend into the legs in other embodiments (¶0022). Separating the reservoir from the legs prevents fluid from passing into the legs (¶0022), which prevents the fluid from being trapped due to the influence of gravity. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that the dispensing device further comprises at least one internal wall structure configured to block off at least a portion of the bottom concave end in order to prevent fluid from passing into and getting trapped in the bottom end as taught by Behan.
Regarding claim 8, Agnew in view of Gerondale and in further view of Behan discloses the device of claim 7. Behan further teaches that the legs may be hollow or filled (¶0022). Therefore, Agnew in view of Gerondale and in further view of Behan discloses that the blocked off portion of the bottom concave end is one of hollow and filled.
Regarding claim 12, Agnew in view of Gerondale discloses the device of claim 1, but does not disclose that the nozzle is disposed at the center of a top portion of the container body.
As discussed above, Behan teaches an eyedropper (Figs. 1-4, feats. 2 and 102; ¶0015) comprising a fluid reservoir body (18) with positioning legs (6 and 8) for improved stability (Abstract). Behan teaches embodiments in which the nozzle is off-center relative to the positioning legs and embodiments in which the nozzle is centered relative to the positioning legs (¶0018). Behan teaches that either embodiment allows for safe, easy, and effective administration of eye drops (¶0007). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that the nozzle is disposed at the center of a top portion of the container body so that eye drops may be administered in a safe, easy, and effective manner as taught by Behan.
Regarding claim 17, Agnew in view of Gerondale discloses the device of claim 15, but Agnew and Gerondale are both silent with respect to the volume of eye drops held by their respective eyedroppers.
As discussed above, Behan teaches an eyedropper (Figs. 1-4, feats. 2 and 102; ¶0015). Behan teaches that the eyedropper may hold 5 ml to 30 ml of eye drops in order to administer a plurality of drops (¶0029). The claimed ranged of 1 ml to 30 ml overlaps the prior art range of 5 ml to 30 ml. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that the container body is defined to store 1 milliliter to 30 milliliters of eye drops in order to administer a plurality of drops as taught by Behan. Please see MPEP §2144.05(I).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al. (US 2015/0313757 A1) in view of Gerondale (US 2006/0081726 A1), and in further view of Wintle (US 2,589,178 A).
Regarding claim 13, Agnew in view of Gerondale discloses the device of claim 1, but does not disclose a bulb as claimed.
Wintle teaches an eye cup for applying medicine (Fig. 1; Col. 1, lines 23-39) comprising an air bulb (Figs. 1-3, feat. 18) for delivering air pressure to a container (11) when compressed and discharging medicine from the eye cup (Col. 2, line 45 – Col. 3, line 4). Wintle teaches that dispensing devices including such pressure bulbs provide precise delivery of the medicine (Col. 1, lines 16-18). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Agnew in view of Gerondale so that it further comprises a bulb disposed in the at least one channel to provide precise delivery of the eye drops as taught by Wintle.
Regarding claim 14, Agnew in view of Gerondale and in further view of Wintle discloses the device of claim 13. As discussed above, Agnew discloses that the channel abuts to an anatomical structure (16; ¶0015). As discussed above, Wintle teaches that the bulb transmits pressure to trigger medicine delivery when compressed (Col. 2, line 45 – Col. 3, line 4). Therefore, Agnew in view of Gerondale and in further view of Wintle discloses that the bulb is configured to receive force from the anatomical structure when the channel couples, mounts, or abuts to the anatomical structure, and to utilize the force to assist in dispensing of the eye drops.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781